FILE COPY




                                No. 07-18-00243-CR


Juslet Joseph                             §     From the 181st District Court
  Appellant                                       of Potter County
                                          §
v.                                              July 16, 2018
                                          §
The State of Texas                              Opinion Per Curiam
 Appellee                                 §

                                 J U D G M E N T


      Pursuant to the opinion of the Court dated July 16, 2018, it is ordered, adjudged

and decreed that the appeal is abated, and the cause is remanded to the 181st District

Court of Potter County, Texas for further proceedings in accordance with this Court’s

opinion entered this day.


                                        oOo